                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ERIC JONES,                       )
                                  )
                 Plaintiff,       )
                                  )
     v.                           )       1:17CV863
                                  )
CHARTER COMMUNICATIONS            )
SHORT TERM DISABILITY PLAN,       )
                                  )
                 Defendant.       )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff Eric Jones (“Jones”) brings this action pursuant

to 29 U.S.C. § 1132(a)(1)(B) of the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., seeking this

court’s review of a denial of short-term disability benefits.

(Complaint (“Compl.”) (Doc. 1) ¶ 10.) Presently before this

court are cross-motions for summary judgment filed by Jones,

(Doc. 22), 1 and Defendant Charter Communications Short Term

Disability Plan (the “STD Plan”), (Doc. 23). Each party has

filed a brief in support of its motion. (Doc. 22-1 (Jones); 2 Doc.


     1 Though styled as a “Motion for Judgment,” Jones moves
pursuant to Federal Rule of Civil Procedure 56, (see Doc. 22 at
1), and the court construes Jones’s motion as one for summary
judgment.

     2Jones refiled his memorandum in support of his motion to
include a certificate of word count. (See Doc. 25.)
24 (STD Plan).) Defendant has responded to Plaintiff’s motion,

(Doc. 26), and the parties agree that this matter can be

resolved on summary judgment, (see Doc. 10 at 2). 3 For the

reasons that follow, Plaintiff’s motion will be denied, and

Defendant’s motion will be granted.

I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     A.   The STD Plan

     Jones is a former employee of Charter Communications, Inc.

(together with Time Warner Cable (“TWC”), which Charter

Communications acquired in 2016, “Charter”). Charter has an

employee benefit program called the Charter/TWC Benefits Plan

(the “Benefits Plan”). (See A.R. at 2459-91.) 4 The STD Plan is a

self-funded component program of the Benefits Plan. (See A.R. at




     3All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

     4 Citations to the “A.R.” refer to the Administrative Record
filed by Defendant and the Bates numbers located at the bottom
of the documents. (Def.’s Mem. in Supp. of Mot. for Summ. J.
(“Def.’s Br.”) (Doc. 24), Ex. 1, Parts 1 to 20 (Docs. 24-1 to
24-20).)
                              - 2 -
2496-2501.) 5 As an employee, Jones was a beneficiary of the STD

Plan.

     The STD Plan provides eligible employees up to twenty-six

weeks of short-term disability benefits, which cover a

percentage of an eligible employee’s compensation when he is

unable to perform his job duties. (A.R. at 2497.) To receive

short-term disability benefits, claimants must be “totally” or

“partially” disabled, as defined by the STD Plan. (A.R. at



     5 The STD Plan asserted in its Answer that it is not a
proper defendant because Sedgwick Claims Management Services,
Inc. administers the STD Plan. (Def.’s Br. (Doc. 24) at 7;
Answer (Doc. 4) at 5 (citing Gluth v. Wal-Mart Stores, Inc., No.
96-1307, 1997 WL 368625 (4th Cir. July 3, 1997)).) In Gluth, the
Fourth Circuit found that a trust that was merely funding a
benefits plan, with no administrative control, was an improper
defendant. 1997 WL 368625, at *6. The Fourth Circuit, however,
cited a Ninth Circuit case, Gelardi v. Pertec Comput. Corp., 761
F.2d 1323, 1324-25 (9th Cir. 1985), that said: “ERISA permits
suits to recover benefits only against the employee benefits
plan as an entity.” Gluth, 1997 WL 368625, at *6 n.8 (citing
Gelardi, 761 F.2d at 1324-25; Daniel v. Eaton Corp., 839 F.2d
263, 266 (6th Cir. 1988)). Given the court’s ultimate
disposition of Plaintiff’s claim, the court will not endeavor to
make a finding one way or the other, though it views the STD
Plan as a proper defendant. See Larson v. United Healthcare Ins.
Co., 723 F.3d 905, 916 (7th Cir. 2013) (“[A] claim for benefits
ordinarily should be brought against the plan because the plan
normally owes the benefits,” except under an insurance-based
ERISA plan where the insurer decides eligibility questions); see
also McRae v. Rogosin Converters, Inc., 301 F. Supp. 2d 471, 475
(M.D.N.C. 2004) (citing Gluth, 1997 WL 368625, at *6) (“Although
the Fourth Circuit has not published a decision that expressly
holds who is a proper defendant . . . [it] appears to be aligned
with those circuits that permit a plaintiff to bring an
action . . . against the pension plan itself as an
entity . . . .”).
                              - 3 -
2499.) An employee is “totally disabled” if he “cannot perform

the Essential Duties of [his] own occupation” and is “earning

less than 20% of [his] pre-disability Covered Compensation due

to an injury or illness (including Mental Illness . . . ).” (See

A.R. at 2499.) An employee is “partially disabled” if he is

“able to work part-time for any employer performing some, but

not all, of the Essential Duties of [his] own occupation” and

“cannot earn more than 80% of [his] pre-disability Covered

Compensation.” (A.R. at 2499.) “Essential dut[ies]” are “the

important tasks, functions and operations generally required by

employers from those engaged in their usual occupation that

cannot be reasonably omitted or modified.” (A.R. at 2505.) A

grant of short-term disability benefits lasts until the earliest

of the date a beneficiary is no longer disabled, his failure to

furnish satisfactory proof of continued disability, or the

exhaustion of his twenty-six weeks of short-term disability

benefits. (See A.R. at 2498-99.)

     A third party may administer the Benefits or STD Plans. The

Benefits Plan defines the “Administrator” as the “Committee”

and, in turn, the “Committee” as at least three members

appointed by Charter and receiving no compensation for such

services. (A.R. at 2463, 2476.) Importantly, the Committee has:

     [T]otal and exclusive responsibility to control,
     operate, manage, and administer the [Benefits] Plan in

                              - 4 -
     accordance with its terms. The Committee shall have
     the authority that may be necessary or helpful to
     enable it to discharge its responsibilities with
     respect to the [Benefits] Plan. Without limiting the
     generality of the preceding sentence, the Committee,
     or its delegate, if any, shall have the exclusive
     right to interpret the [Benefits] Plan, to determine
     eligibility for coverage under the [Benefits] Plan, to
     determine eligibility for benefits under the
     [Benefits] Plan, to construe any ambiguous provision
     of the [Benefits] Plan, to correct any default, to
     supply any omission, to reconcile any inconsistency,
     and to decide any and all questions arising in
     administration, interpretation, and application of the
     [Benefits] Plan.

(A.R. at 2476.) The Committee’s decisions, as well as those by

the Claims Administrator, are conclusive and binding. (A.R. at

2476, 2478.) And the Committee’s authority does not extend to

“any matter as to which a Claims Administrator or another

designated party under any Component Program is empowered to

make determinations.” (A.R. at 2477.)

     The Committee “delegated its authority to determine

benefits under the [Benefits] Plan to the Claim Administrators.”

(A.R. at 2476.) The STD Plan then provides that the Claims

Administrator “is the claims fiduciary with sole authority to

determine benefit claims under the terms of the [STD Plan].”

(A.R. at 2501.) The STD Plan allows the Claims Administrator to

request that an employee receiving short-term disability

benefits be examined to verify continued disability and to

request that a beneficiary provide it with “other satisfactory


                              - 5 -
proof of [the beneficiary’s] continued disability.” (A.R. at

2499; see also A.R. at 2502.) 6 Finally, the STD Plan provides

that any appeal of a denied claim will be reviewed by the Claims

Administrator and conducted by a person not involved in the

initial determination. (See A.R. at 2503.)

     Charter partnered with Sedgwick Claims Management Services,

Inc. (“Sedgwick”) to administer the STD Plan. (A.R. at 2508.) 7

     B.   Jones’s Mental Illness and the Short-Term Disability
          Benefits at Issue

     Jones was a Customer Care Rep I (“CSP 1”) at Charter, (A.R.

at 1900-01), providing “customer sales and service support by

telephone for the high-speed data broadband product, digital

phone and cable television[,]” (A.R. at 1410). His job

responsibilities included interacting with customers and

coworkers positively and empathetically, performing mathematical

calculations, providing expertise on products and services,

problem solving, and other sedentary tasks. (A.R. at 2402-06.)



     6This court is unclear as to which party pays for
verification examinations. (Compare A.R. at 2499 (stating that
they are at the Claims Administrator’s expense), with A.R. at
2502 (stating that periodic reexaminations are at the
beneficiary’s expense).)

     7 The Administrative Record contains no written agreement
between the STD Plan and Sedgwick, and Sedgwick is not defined
as the Claims Administrator, but it is clear to the court, and
the parties do not argue otherwise, that Sedgwick is the Claims
Administrator under the STD Plan.
                              - 6 -
Jones’s job required concentration, stable mood, multitasking,

and the ability to handle high call volume. (A.R. at 116-17.)

     Jones has a history of mental health issues, stemming in

part from a traumatic burn he suffered as a child. (See A.R. at

1426, 1431.) He has received therapy since he was young and

started taking medications in 1999. (A.R. at 117.) Jones was

diagnosed with bipolar disorder in 2008. (A.R. at 117.)

     Jones first applied for short-term disability benefits

under the STD Plan on or around May 18, 2015, due to psychiatric

issues, including his bipolar disorder. (A.R. at 4, 9.) His

treating physician at the time, Dr. M. Chan Badger, noted in a

June 3, 2015 attending physician statement that Jones was “not

stable to perform his current job functions.” (A.R. at 9-10.) In

the attending physician statement, Dr. Badger noted a projected

return to work date of August 18, 2015. (A.R. at 10.) Sedgwick

ultimately approved Jones’s claim for short-term disability

benefits through August 9, 2015, and Jones returned to work on

or around August 10, 2015. (See A.R. at 11, 36.)

     In late 2015, Jones switched medical providers and began

seeing Dr. Chris Aiken and Nurse Practitioner Sara Robertson

(“N.P. Robertson”) at the Mood Treatment Center. (A.R. at 1499.)

Jones first visited the Mood Treatment Center on December 17,

2015, and N.P. Robertson diagnosed him with bipolar type II


                              - 7 -
disorder, obsessive-compulsive disorder (“OCD”), attention-

deficit/hyperactivity disorder (“ADHD”), remissive cocaine use,

and also noted post-traumatic stress disorder (“PTSD”). (1499-

1508.) Jones regularly received treatment at the Mood Treatment

Center over the following months, including on December 30,

2015, (A.R. at 1498); January 14, 2016, (A.R. at 1495);

February 19, 2016, (A.R. at 1492); March 10, 2016, (A.R. at

1489); March 24, 2016, (A.R. at 1486); and May 5, 2016, (A.R. at

1483).

     Jones’s treatment continued through the summer of 2016.

Jones saw N.P. Robertson on July 20, 2016. (A.R. at 1480-83.)

N.P. Robertson’s psychiatric progress notes from that visit,

signed by Dr. Aiken, indicate that Jones endorsed high-to-

moderate depressed mood, mild problems with concentration,

anxiety, and no suicidal ideations. (A.R. at 1481.) Jones

reported feeling well four of the previous seven days. (A.R. at

1482.) The notes also state that Jones was “[u]nhappy at his job

– wants to do PR work.” (A.R. at 1481.) The notes do not

indicate whether Jones was unable to perform any job functions,

(see A.R. at 1480-83), but state that his “judgment may be

impaired depending on the task/setting[,]” (A.R. at 1483).

     On August 17, 2016, Jones applied for the short-term

disability benefits relevant here. (A.R. at 1689-94.) On


                              - 8 -
August 19, 2016, Jones saw N.P. Robertson. (A.R. at 1478-80.)

Her psychiatric progress notes from that visit, signed by Dr.

Aiken, indicate that Jones was depressed, anxious, and had

developed mild insomnia since his last visit on July 20, 2016.

(See A.R. at 1478-80.) Jones endorsed high-to-moderate depressed

mood, anxiety, concentration problems, and he denied suicidal

ideations; N.P Robertson again noted Jones’s bipolar disorder,

PTSD, OCD, ADHD, and remissive cocaine use. (A.R. at 1478-80.)

Jones reported feeling well zero of the previous seven days and

wanted to go on short-term disability. (A.R. at 1478-79.) The

notes do not indicate that Jones was unable to perform any job

functions and state that Jones had no functional impairment from

his depression. (See A.R. at 1478-80.) N.P. Robertson continued

Jones’s current medications. (A.R. at 1480.)

     Shortly thereafter, on August 26, 2016, Dr. Aiken and N.P.

Robertson indicated in a statement of incapacity/attending

physician statement (“SOI”) that Jones was incapacitated until

September 22, 2016, due to his bipolar type II disorder, PTSD,

and ADHD. (A.R. at 1646.) The SOI also indicates that Jones had

visited the emergency room at Novant Health. (A.R. at 1647.) The

Mood Treatment Center appears to have faxed this SOI to Sedgwick

on August 29, 2016 and September 8, 2016. (A.R. at 1645-46.) On

September 6, 2016, Sedgwick approved Jones’s short-term


                              - 9 -
disability benefits from August 22, 2016 through September 6,

2016, effective after an elimination period of August 22, 2016

to August 28, 2016. (A.R. at 1662-63.)

     On September 6, 2016, Jones visited N.P. Robertson, who

noted that Jones’s mood had improved. (A.R. at 1474.) N.P.

Robertson’s notes state that Jones endorsed very mild symptoms

of depressed mood, anxiety, and problems with concentration.

(A.R. at 1474.) Jones reported feeling well five of the seven

previous days and had no suicidal or impulsive thoughts. (A.R.

at 1474-75.) N.P. Robertson did not indicate whether Jones was

unable to perform his job functions. (See A.R. at 1474-75.)

     Thereafter, in an SOI dated September 26, 2016, Dr. Aiken

indicated that Jones was unable to perform his job functions due

to his condition. (A.R. at 1627.) Dr. Aiken recommended that

Jones not return to work until October 25, 2016, because of his

bipolar type II disorder, PTSD, ADHD, as well as four panic

attacks in the prior month. (A.R. at 1627-28.) Attached to the

SOI was a September 26, 2016 “summary of disability” form in

which N.P. Robertson and Dr. Aiken specifically noted that they

had advised Jones to stop working. (A.R. at 1630-31.) They noted

Jones’s full impairment in certain of his job functions,

including the inability to: “maintain a work pace appropriate to

a given workload”; “perform complex or varied tasks”; “make


                             - 10 -
generalizations, evaluations or decisions”; and “relate to other

people beyond giving and receiving instructions.” (A.R. at 1631-

32.) The Mood Treatment Center faxed the SOI and disability

summary to Sedgwick on September 26, 2016. (A.R. at 1624-32.)

     On September 29, 2016, a Sedgwick employee reviewed Jones’s

file and recommended extending Jones’s short-term disability

benefits until October 21, 2016, based on an expected return-to-

work date of October 25, 2016. (A.R. at 1144-45.) Sedgwick’s

internal documentation summarizes the approval rationale and

notes that Jones needed “additional time for symptoms to

stabilize prior to [return to work] as a CSP 1.” (A.R. at 359.)

On September 30, 2016, Sedgwick extended Jones’s short-term

disability benefits through October 21, 2016. (A.R. at 1620.)

     On October 12, 2016, Dr. Aiken and Jones spoke on the phone

regarding Jones’s treatment and response to his medications.

(A.R. at 1472-73.) Dr. Aiken’s notes of that call do not

indicate whether Jones was unable to perform his job duties.

(See A.R. at 1472-73.) On October 21, 2016, Jones visited N.P.

Robertson. (A.R. at 1469-71.) Her notes, signed by Dr. Aiken,

indicate that Jones’s mood had improved, that he felt well six

of the prior seven days, and suggest no functional impairment.

(See A.R. at 1469-71.) Jones still exhibited mild symptoms of

depressed mood, hypoactivity, concentration problems, and


                             - 11 -
anxiety. (A.R. at 1469.) But he showed no signs of psychosis or

suicidal thoughts. (A.R. at 1469-71.) The notes state that Jones

“had 2 interviews – on STD – extended 1 more month.” (A.R. at

1469.) The notes also indicate that Jones would see a new

therapist, Ms. Barbara Farran, ASCW, LCSW. (See A.R. at 1469.)

N.P. Robertson did not indicate whether Jones was unable to

perform his job duties. (See A.R at 1469-71.)

     Sedgwick attempted to call Jones on October 15, 2016 before

his grant of short-term disability benefits expired on

October 21, 2016. (A.R. at 340.) Sedgwick did not immediately

cut Jones’s benefits off on October 21st. Sedgwick attempted to

contact Dr. Aiken’s office to get an update on Jones’s

condition. On October 26, 2016, Sedgwick spoke with Jones and

told him that no updated information had been received from the

Mood Treatment Center. (A.R. at 352.) On October 27, 2016,

Sedgwick faxed the Mood Treatment Center requesting updated

medical information on Jones and again called Jones. (A.R. at

340, 350.) On October 28, 2016, the Mood Treatment Center faxed

Sedgwick Jones’s updated medical records, including a list of

current medications and the notes from Jones’s October 12, 2016

telephone conference and October 21, 2016 office visit. (See

A.R. at 346-48; 1598-1608.) A Sedgwick form document requesting

medical information was also filled out by someone at the Mood


                             - 12 -
Treatment Center and indicates that Jones’s next treatment was

on November 18, 2016 and that his estimated return to work date

was November 25, 2016. (A.R. at 1599.)

     Sedgwick spoke to Jones on November 1, 2016 and advised him

that it was reviewing the additional information from the Mood

Treatment Center. (See A.R. at 343-44.) On November 2, 2016,

after reviewing the additional office visit notes, Sedgwick left

a voicemail with the Mood Treatment Center seeking to clarify

“what provider saw on exam that is preventing [employee] from

working, examples how those symptoms were observed to be severe,

and if [employee] could [return to work] with restrictions.”

(A.R. at 1776.) Sedgwick left another voicemail with Dr. Aiken

and N.P. Robertson on November 3, 2016. (A.R. at 1776.) The

voicemails apparently went unreturned. Later that day,

November 3, 2016, one of Sedgwick’s registered nurses reviewed

Jones’s file, including Dr. Aiken’s notes from his October 12,

2016 telephone conference with Jones, N.P. Robertson’s

psychiatric notes from Jones’s October 21, 2016 treatment, and

Jones’s medication list. (See A.R. at 1775.) Sedgwick’s nurse

concluded that Jones’s “[m]edical information does not support

severity that [he] is disabled still because exam findings are

minimal and do not indicate that [he] has a cognitive

impairment.” (A.R. at 1776.) The nurse was unable to tell


                             - 13 -
whether Dr. Aiken and N.P. Robertson had cleared Jones to return

to work as there was “no visible indication that [he] need[ed]

more time off of work[,]” and it looked to the nurse as if

Jones’s symptoms were more in control and his mood had improved.

(A.R. at 342, 1776.)

     For those reasons, on November 3, 2016, Sedgwick denied a

continuation of Jones’s short-term disability benefits,

effective October 22, 2016, and notified Jones in writing. (A.R.

at 315, 1463-65.) Sedgwick’s denial letter states that it had

“received medical information from Dr. [sic] Sara Robertson &

Dr. Chris Aiken on 09/26/2016, which confirmed [Jones’s]

disability through 10/21/2016. The determination to deny an

extension of benefits is based on a review of medical

documentation provided by Amanda Kirby [sic] & Dr. Badger [sic]

on 10/28/2016.” (A.R. at 1464.) 8 The letter continues that those

records did not “support severity of disability due to exam

findings being minimal and do not indicate that the [employee]

has a cognitive impairment. Attempts to gather additional

information were unsuccessful.” (A.R. at 1464.)


     8 Sedgwick mistakenly referenced Dr. Badger and Ms. Kirby
(Jones’s previous therapist). Sedgwick later explained to Jones
between November 8 and 9, 2016, that the documentation it
received on October 28, 2016, and reviewed prior to denying
continuation of his benefits was from the Mood Treatment Center,
had an e-signature from Dr. Aiken, and only mentioned Ms. Kirby
as another provider. (See A.R. at 324-28.)
                              - 14 -
     On November 4, 2016, Dr. Aiken faxed Jones’s medical

records to Sedgwick, with an “urgent” notation. (A.R. at 1587-

88.) These documents included the October 12, 2016 and

October 21, 2016 psychiatric progress notes, (A.R. at 1587-95),

which Sedgwick had already reviewed after Dr. Aiken sent them on

October 28th, (A.R. at 1598-1608). Jones also called Sedgwick

several times between November 4, 2016 and November 9, 2016 to

dispute the denial. (A.R. at 325-26, 332-36.)

     C.   The Administrative Appeal

     On November 10, 2016, Jones appealed Sedgwick’s denial

through a faxed letter dated November 9, 2016, from Dr. Aiken to

Sedgwick’s National Appeals Unit. (A.R. at 1461-62, 1466 (STD

Appeal Form signed by Jones on November 7, 2016).) Dr. Aiken

requested that Sedgwick reconsider its denial because Jones’s

medical condition “impair[ed] his ability to work in any

capacity.” (A.R. at 1462.) In his cover letter, Dr. Aiken

reiterated that Dr. Badger and Ms. Kirby were “not affiliated

with Mood Treatment Center” in any way. (A.R. at 1462.) Dr.

Aiken provided Jones’s psychiatric progress notes from

December 17, 2015 through October 21, 2016. (A.R. at 1461-1508.)

     On November 15, 2016, Sedgwick’s Appeals Unit notified

Jones of its receipt of his appeal, which Sedgwick assigned to

Appeals Specialist Tricia Pike. (A.R. at 1457-58.) On


                             - 15 -
November 17, 2016, Sedgwick contacted Jones to explain the

appeal process and told him that an independent physician would

review Jones’s file and contact N.P. Robertson and Ms. Farran to

discuss Jones’s medical issues. (A.R. at 309-12.) Jones stated

that no other providers needed to be contacted. (See A.R. at

310.) Sedgwick told Jones which medical documents it currently

had for review, including the Mood Treatment Center’s notes from

August 19, 2016 and September 16, 2016, as well as the

associated SOI from September 26, 2016, and notes from Jones’s

October 12, 2016 telephone conference with Dr. Aiken and his

October 21, 2016 office visit. (A.R. at 310.) Jones told

Sedgwick that there would be additional information submitted

from a forthcoming treatment on November 18, 2016, and possibly

information from Ms. Farran. (See A.R. at 310-11.) On

November 17, 2016, Sedgwick tolled Jones’s appeal through

November 30, 2016, to allow Jones time to perfect his appeal.

(A.R. at 309-11, 1434).

     On November 18, 2016, Jones saw N.P. Robertson. (A.R. at

1432.) Her psychiatric progress notes from that visit, signed by

Dr. Aiken, state that Jones’s short-term disability benefits

were denied and that Jones was now extremely depressed,

“[t]earful, not sleeping, [and] hopeless.” (A.R. at 1430-32.)

Jones reported feeling well zero of the prior seven days, and


                             - 16 -
N.P. Robertson noted “passive suicidal thoughts without

plan/intent (low-moderate).” (A.R. at 1430-31.) The notes

describe Jones’s mental status as “[m]arkedly ill, with

functional impairment from symptoms,” and judgment impairment

depending on the task or setting. (A.R. at 1431-32.) The notes

do not specifically indicate that Jones was unable to perform

his job functions. (See A.R. at 1431-32.) N.P. Robertson

increased Jones’s dosage of Klonopin due to his anxiety. (A.R.

at 1432.)

     On or around November 28, 2016, Sedgwick received N.P.

Robertson’s notes from the November 18, 2016 visit and Jones’s

updated prescription list. (A.R. at 299-04, 1427-32.) On

November 30, 2016, Ms. Pike left a voicemail with the Mood

Treatment Center, asking if more time was needed to submit

additional information. (A.R. at 299.) Thereafter, Sedgwick

tolled Jones’s appeal through December 18, 2016. (A.R. at 1423.) 9

     On December 5, 2016, Ms. Farran faxed Sedgwick a letter

stating that she had been seeing Jones since October 27, 2016.

(A.R. at 1424-26.) Ms. Farran’s diagnosis was for PTSD “based on


     9 Ms. Pike informed Jones incorrectly on December 9, 2016
that Sedgwick was still missing the November 18, 2016 visit
notes, (A.R. at 292-93), which misbelief might have caused this
tolling, (see A.R. at 665-66). By December 13, 2016, Ms. Pike
had informed Jones that Sedgwick did have the November 18th
notes. (A.R. at 288-89.)

                              - 17 -
[Jones’s] trauma of being a burn victim, a former Marine, and

the subsequent bullying he encountered,” (A.R. at 1426), but she

did not opine on his disability status.

     On December 13, 2016, Jones told Sedgwick that, if the

November 18, 2016 documents included the information “about the

hopelessness, suicidal tendencies and significant increase in

Klonopin dosage,” then his file was complete. (A.R. at 1748-49.)

Later that day, Ms. Pike referred Jones’s appeal to an

independent physician for review (“IPA review”). (A.R. at 1748.)

The referred file included Sedgwick’s November 3, 2016 denial

letter, Dr. Aiken’s November 9, 2016 appeal letter with the

supporting medical records from December 2015 through October

2016, N.P. Robertson’s November 18, 2016 office visit notes and

Jones’s prescription list, Jones’s job description, and all

“juris notes.” (A.R. at 1748-49.) In her referral for IPA

review, Ms. Pike specifically requested that a specialist in

psychiatry conduct the review. (A.R. at 1748.)

     Dr. Patrick Young, a board-certified psychiatrist retained

through Dane Street LLC, conducted the review of Jones’s appeal

and his file, including: Sedgwick’s internal file and

communications with Jones; Jones’s job description; Dr. Aiken’s

November 9, 2016 appeal letter; Jones’s medical records from the

Mood Treatment Center, including the psychiatric notes from


                             - 18 -
December 2015 through November 18, 2016, and the SOIs from

August 26, 2016 and September 26, 2016; Ms. Farran’s December 5,

2016 letter; and other miscellaneous records and correspondence.

(See A.R. at 1408.) As part of his review, Dr. Young conducted a

peer-to-peer phone discussion on December 20, 2016 with N.P.

Robertson. (A.R. at 274-75, 1408-09.) N.P. Robertson told Dr.

Young that she saw Jones on October 21, 2016 and November 18,

2016. (A.R. at 275-76.) She said Jones was doing reasonably well

and improving on October 21st but had gotten more depressed by

November 18th. (A.R. at 276.) N.P. Robertson did not change

Jones’s medications after the October 21, 2016 visit, and she

only increased his Klonopin dosage after the November 18, 2016

visit. (A.R. at 276, 1410.) 10 N.P. Robertson told Dr. Young that

she was unsure if Jones’s change in mood related to the denial

of his short-term disability benefits. (A.R. at 276.) N.P.

Robertson could not identify what specific impairments Jones had

that would have caused an inability to function. (A.R. at 276,

1410.) Dr. Young also requested peer-to-peer discussion with

Jones’s therapist, Ms. Farran, who declined to opine on Jones’s



     10Dr. Young’s review documentation refers to another anxiety
drug, Clonazepam. (A.R. at 1410.) The Mood Treatment Center’s
documents refer to Klonopin. (A.R. at 2399.) It appears to this
court that Clonazepam is the generic form of the brand-name drug
Klonopin.

                              - 19 -
disability status because she was not qualified to make those

determinations. (A.R. at 275-78, 1410.)

     Dr. Young concluded in his IPA review that Jones was not

impaired from October 22, 2016. (A.R. at 1413.) He noted the SOI

from September 26, 2016, which clearly indicated that Jones was

unable to perform any of his job functions and that he had

experienced four panic attacks in a month. (A.R. at 1411.) Dr.

Young also relied on the notes from Jones’s October 21, 2016

visit, where N.P. Robertson noted mild symptoms and an improved

mood and did not indicate that Jones was impaired as of that

date. (A.R. at 1413.)

     Dr. Young’s review states that Jones got worse by

November 18, 2016, but Dr. Young felt that the decline was

“directly related to his disability denial.” (A.R. at 1413.) 11

Jones’s “[m]ental status exam showed depressed mood, constricted

affect, low tone speech, negative thought content and impaired

judgment . . . and passive suicidal thoughts.” (A.R. at 1411.)

Nevertheless, the November 18th notes revealed “normal thought


     11The court notes that Dr. Young wrote in his review that
“the treating provider said in the [November 18th] note” that
Jones’s increase in depression “was related to his denial of
disability.” (A.R. at 1414.) While the conclusion that Dr. Young
drew from N.P. Robertson’s note is reasonable, her note states
that Jones had been “[d]enied for short term disability & pt is
appealing. Extremely depressed . . . .” (A.R. at 1430.) That is,
it does not explicitly state that Sedgwick’s denial caused
Jones’s increased depression.
                              - 20 -
process and content.” (A.R. at 1414.) Dr. Young found that, even

on November 18, 2016, when Jones was extremely depressed, Jones

had “no issues with cognition, and was able to think clearly.”

(A.R. at 1413.) While Jones did express some suicidal ideations

at the November 18th treatment, “he was not considered suicidal,

as no plan of action was taken.” (A.R. at 1413.) The only change

to Jones’s prescriptions was an increased dosage of Klonopin.

(A.R. at 1413.) To Dr. Young, the “findings for the days in

question [did] not support impairment.” (A.R. at 1413.)

     On December 22, 2016, Sedgwick received Dr. Young’s IPA

review upholding the denial of Jones’s short-term disability

benefits. (A.R. at 645.) Sedgwick’s internal documentation notes

that Dr. Young’s rationale was that “[t]here [was] no clear

clinical documentation submitted for review that is found to be

supportive of any continued condition of disability or resulting

functional impairment of any severity to support disability from

their job as a CSP 1.” (A.R. at 645.) And “[t]here were no

medical findings associated with any abnormality and no evidence

of functional impairment that would support disability.” (A.R.

at 645.) Sedgwick’s internal review of Dr. Young’s rationale

noted that Sedgwick agreed with the decision due to a “lack of

objective clinical findings.” (A.R. at 270.)




                             - 21 -
     On December 28, 2016, Sedgwick denied Jones’s

administrative appeal. (A.R. at 1403-05.) Sedgwick’s denial

letter states that Sedgwick’s Appeals Unit had reviewed medical

records from Dr. Aiken, N.P. Robertson, and Ms. Farran, dated

December 17, 2015 through December 5, 2016. (A.R. at 1404.) 12 The

denial letter provides that Jones’s file was reviewed by an

independent specialist, Dr. Young, a board-certified

psychiatrist. (A.R. at 1404.) The letter continues that Dr.

Young had performed a comprehensive review of the available

medical documentation, received a message from Ms. Farran on

December 19, 2016, and spoken with N.P. Robertson on

December 20, 2016. (A.R. at 1404.) The denial letter recounts

Dr. Young’s conversation with N.P. Robertson on December 20,

2016, during which N.P. Robertson said that Jones was doing

reasonably well on October 21, 2016, and that a few weeks later,

during a November 18, 2016 treatment visit, Jones “had gotten

more depressed and anxious, however, the remainder of the exam

was unremarkable.” (A.R. at 1404.) The denial letter states that

Jones’s “symptoms were mild during [his] October visit and

although [his] symptoms worsened during [his] November visit,

this appeared to be related to [Jones’s] disability denial as



     12The letter states December 17, 2016 through December 5,
2016, an obvious error.
                              - 22 -
there were no issues noted with cognition or [his] ability to

think clearly.” (A.R. at 1404.) Further, Dr. Young found during

his review “that the medical information provided [did not]

support impairment for the dates in question.” (A.R. at 1404.)

The denial letter concludes: “[a]s the medical information in

the file does not support your inability to perform your own

occupation, as defined by the [STD] Plan . . . , we have no

alternative other than to reaffirm the denial of benefits for

the period of October 22, 2016 to your return to work.” (A.R. at

1404.)

     D.   Subsequent History

     Jones visited the Mood Treatment Center on January 5, 2017,

and, on January 6, 2017, Sedgwick received N.P. Robertson’s

clearance for Jones to return to work on January 6th. (A.R. at

495, 1402.) The relevant period for Jones’s claim, therefore, is

October 22, 2016 through January 5, 2017.

     It appears that Jones returned to work on January 7, 2017,

went back out on January 10th, returned on January 14th, (A.R.

at 1827), and again requested short-term disability benefits on

or around January 10, 2017. (Pl.’s Mem. in Supp. of Mot. for

Summ. J. (“Pl.’s Br.”) (Doc. 22-1) at 6; see A.R. at 264.)

     Jones initiated care with a new psychiatrist, Dr. Subedi,

on or around January 19, 2017. (A.R. at 483.) In support of


                               - 23 -
Jones’s January claim for short-term disability benefits, Dr.

Subedi submitted an SOI dated February 2, 2017, (A.R. at 1380-

82), and later submitted one dated April 4, 2017, (A.R. at 1335-

37). In the February 2nd SOI, Dr. Subedi noted Jones’s inability

to multi-task, interact appropriately with others, concentrate

on tasks, and Jones’s incapacitation from January 19, 2017

through March 13, 2017. (A.R. at 1381-82.) Dr. Subedi later

extended that incapacitation until April 14, 2017. (A.R. at

1335.) In late January and early February 2017, Jones also

participated in a partial hospitalization program. (A.R. at

625.)

     On or around March 20, 2017, a registered nurse at Sedgwick

reviewed Jones’s claim, including the SOI from February 2, 2017,

and noted Jones’s bipolar disorder, poor concentration,

psychiatric treatment, and that his “sedentary occupation []

does require concentration, stable mood, and ability to

multitask high volume of calls.” (A.R. at 1720-21.) On March 21,

2017, Sedgwick approved Jones’s short-term disability benefits

through March 31, 2017, (A.R. at 1719-1720), later extending

them until April 16, 2017. (A.R. at 2430.) Jones returned to

work on or around April 17, 2017, (A.R. at 453), but his




                             - 24 -
employment with Charter was then terminated, effective May 30,

2017, (A.R. at 2422). 13

      Jones filed this lawsuit on September 27, 2017, pursuant to

29 U.S.C. § 1132(a)(1)(B), seeking reversal of Sedgwick’s denial

of his short-term disability benefits from October 22, 2016

through January 5, 2017, and a declaration from this court that

he is entitled to those benefits. (See Compl. (Doc. 1) at 1, 3;

Pl.’s Br. (Doc. 22-1) at 13.) In the alternative, Jones asks

this court to remand his claim for a “full and fair review.”

(Compl. (Doc. 1) ¶ 10.)

II.   STANDARD OF REVIEW

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges



      13
       The Complaint appears to mistakenly allege that Jones was
employed by Charter until August 2016. (Compl. (Doc. 1) ¶ 5.)
                              - 25 -
its burden . . . , the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986)). Summary judgment should be granted

“unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.” McLean, 332 F.3d at

719 (citing Liberty Lobby, 477 U.S. at 247–48).

     When facing cross-motions for summary judgment, this court

reviews “each motion separately on its own merits to determine

whether either of the parties deserves judgment as a matter of

law.” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)

(citations and internal quotation marks omitted). “When

considering each individual motion, the court must take care to

resolve all factual disputes and any competing, rational

inferences in the light most favorable to the party opposing

that motion.” Id. (citation and internal quotation marks

omitted).

     When reviewing a claims administrator’s determination of

eligibility for benefits under ERISA, the standard that this

court applies depends on whether the claims administrator is

vested with discretion in making the determination. If it is

not, then this court reviews the claim administrator’s decision


                             - 26 -
de novo. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989). If it is, then this court reviews the decision “for

abuse of discretion, and [this court] will not disturb such a

decision if it is reasonable.” Booth v. Wal-Mart Stores, Inc.

Assocs. Health & Welfare Plan, 201 F.3d 335, 342 (4th Cir. 2000)

(certain citations omitted) (citing Firestone Tire & Rubber Co.,

489 U.S. at 111). A claims administrator’s decision is

reasonable when it is the result of a “deliberate, principled,

reasoning process and [is] supported by substantial evidence.”

Williams v. Metro. Life Ins. Co., 609 F.3d 622, 630 (4th Cir.

2010) (citations and internal quotation marks omitted).

     When analyzing the reasonableness of a claim

administrator’s denial of benefits, courts in the Fourth Circuit

generally consider some of the following factors:

     (1) the language of the plan; (2) the purposes and
     goals of the plan; (3) the adequacy of the materials
     considered to make the decision and the degree to
     which they support it; (4) whether the fiduciary’s
     interpretation was consistent with other provisions in
     the plan and with earlier interpretations of the plan;
     (5) whether the decisionmaking process was reasoned
     and principled; (6) whether the decision was
     consistent with the procedural and substantive
     requirements of ERISA; (7) any external standard
     relevant to the exercise of discretion; and (8) the
     fiduciary’s motives and any conflict of interest it
     may have.

Booth, 201 F.3d at 342–43.




                             - 27 -
     Finally, this court generally limits its consideration of

evidence to the administrative record. Helton v. AT & T Inc.,

709 F.3d 343, 352 (4th Cir. 2013) (citations omitted). But the

more specific and pertinent consideration is of the evidence

within the administrative record that was known to the claims

administrator when it rendered its decision. See id. With these

principles in mind, this court turns to Sedgwick’s denial of

Jones’s short-term disability benefits from October 22, 2016

through January 5, 2017.

III. ANALYSIS

     A.   Abuse of Discretion Standard is Applicable

     Taken together, the language of the STD and Benefits Plans

grants Sedgwick the sole discretion to determine eligibility for

short-term disability benefits.

     The language of the Benefits Plan grants the Committee, or

its delegate, the exclusive right to interpret the Benefits Plan

and to determine eligibility for benefits thereunder. The

Committee, whose decisions are final and binding, delegated its

authority to the Claims Administrators generally under the

Benefits Plan. Under the STD Plan specifically, a component

program of the Benefits Plan, the Claims Administrator has sole

authority to decide claims for short-term disability benefits.

And it is evident to this court that Charter partnered with


                             - 28 -
Sedgwick to administer the STD Plan, i.e., to be the Claims

Administrator for the STD Plan. And the parties agree. (See

Pl.’s Br. (Doc. 22-1) at 7; Def.’s Br. (Doc. 24) at 5.) In

addition, the fact that Sedgwick is responsible for reviewing

and managing appeals of claim denials further evidences its

discretion with respect to eligibility determinations. See

Starnes v. Gen. Elec. Co., 201 F. Supp. 2d 549, 556 (M.D.N.C.

2002).

     Relatedly, Sedgwick serves as a third-party claims

fiduciary free of any conflict of interest. Charter self-funds

its Plan, and Sedgwick “does not act as an insurer of the Plan;

therefore, neither it nor the doctor[] it retained had any

direct financial stake in the determination of [the

beneficiary’s] eligibility.” Sheppard & Enoch Pratt Hosp., Inc.

v. Travelers Ins. Co., 32 F.3d 120, 126 (4th Cir. 1994); (see

A.R. at 1414-15 (Dr. Young’s attestation to no conflict of

interest)). Sedgwick had no conflict of interest or any ulterior

motive influencing its determination. That Booth factor,

therefore, does not weigh in favor of finding Sedgwick’s denial

unreasonable. See Booth, 201 F.3d at 343.

     B.   Denial was Supported by Substantial Evidence

     This court has little trouble finding that Sedgwick

reviewed an adequate universe of documents. Sedgwick ensured


                             - 29 -
that it had up-to-date medical records at each step of its

review process. Most importantly, it verified that it had up-to-

date medical records prior to denying Jones’s claim on

November 3, 2016, and upholding that decision on December 28,

2016. Sedgwick specifically indicated which documents it had

reviewed in its November 3, 2016 letter and which documents Dr.

Young and Sedgwick had reviewed in its December 28, 2016 letter.

This court’s review of the administrative record suggests, and

this court finds, that Sedgwick based its determination on an

adequate consideration of all relevant materials obtained at its

own effort and provided to it by Jones and his medical

providers. Further, that universe of documents substantially

supports Sedgwick’s determinations.

     Sedgwick’s September 6, 2016 grant of short term-disability

benefits was supported by the August 26, 2016 SOI, in which Dr.

Aiken and N.P. Robertson clearly provided that Jones was unable

to perform his job functions until September 22, 2016, due to

his bipolar type II disorder, PTSD, and ADHD. That SOI also

states that Jones had visited the emergency room at Novant

Health. By so indicating, the SOI made up for the fact that the

August 19, 2016 office visit notes, while noting that Jones felt

well zero of the prior seven days, do not indicate that Jones

was unable to perform any job functions.


                             - 30 -
     The same is true of Sedgwick’s extension of Jones’s short-

term disability benefits on September 30, 2016. The

September 26, 2016 SOI clearly indicates what the September 6,

2016 office visit notes do not – that Jones was unable to

perform his job functions. Although Dr. Aiken did not identify

specific job functions Jones was unable to perform, he did note

that Jones’s four panic attacks in the prior month prevented him

from completing basic tasks, and he indicated an expected

return-to-work date of October 25, 2016. In addition, attached

to that SOI was a summary-of-disability form, in which Dr. Aiken

and N.P. Robertson noted that they had advised Jones to stop

working. In that form, Jones’s providers wrote that Jones was

fully impaired in his ability to maintain an appropriate work

pace, perform complex tasks, relate to others, make decisions

without supervision, and influence people.

     Sedgwick denied Jones’s short-term disability benefits on

November 3, 2016, after undertaking to obtain Jones’s most

recent medical records. On October 28, 2016, before making its

decision, Sedgwick received Dr. Aiken’s notes from his October

12, 2016 telephone conference with Jones and the notes from

Jones’s October 21, 2016 visit to the Mood Treatment Center.

Sedgwick determined that those notes – which do not indicate

Jones’s inability to perform his job functions and were not


                             - 31 -
accompanied by an SOI – did not support a finding of continued

disability. The October 21st office visit notes indicate that

Jones’s mood had improved and that he felt well six of the seven

prior days. Jones was coherent, experiencing very mild

depression, and alert and oriented. N.P. Robertson only

indicated that Jones’s judgment “may be impaired depending on

the task/setting.” (A.R. at 1471.) When Sedgwick attempted to

gather further information as to what Jones’s providers saw that

would support continued disability, it was unable to do so.

Therefore, Sedgwick denied continuation of Jones’s short-term

disability benefits shortly after Jones failed to furnish

satisfactory proof of continued disability, as it has the

discretion to do under the STD Plan.

     While Sedgwick’s denial letter to Jones contains an obvious

error – i.e., that Dr. Badger and Ms. Kirby provided the updated

records to Sedgwick – this court finds that Sedgwick considered

the proper documents from the Mood Treatment Center before

denying Jones’s claim (and advised Jones of the same). See Judge

v. Metro. Life Ins. Co., 710 F.3d 651, 658-60 (6th Cir. 2013)

(collecting cases) (finding administrator’s “recital of an

incorrect standard of ‘total disability’ in its initial denial

letter,” later corrected upon review, harmless error when

documentation evidencing disability was insufficient throughout


                             - 32 -
the administrative-review process). Even though Sedgwick’s

attempts to contact the Mood Treatment Center after reviewing

Jones’s medical records were unsuccessful, the record is clear

that Sedgwick had Jones’s most up-to-date medical records as of

November 3, 2016. Sedgwick therefore had the documents necessary

to make a determination and did in fact properly consider those

records when it denied Jones’s benefits. The court therefore

finds that Sedgwick’s November 3rd denial of Jones’s short-term

disability benefits, effective October 21, 2016, was based on

adequate materials that substantially support Sedgwick’s

discretionary determination.

     As to Dr. Young’s IPA review, it is clear to this court

that Dr. Young reviewed adequate materials, and Sedgwick’s

decision to uphold the denial was supported by substantial

evidence. Dr. Young reviewed Jones’s job description; Dr.

Aiken’s appeal letter; the Mood Treatment Center’s psychiatric

progress notes from December 17, 2015 through November 18, 2016;

the August 26, 2016 SOI; and the September 26, 2016 SOI and the

attached form summarizing Jones’s disability. He also reviewed

Sedgwick’s communications with Jones and his providers from

August 18, 2016 through December 5, 2016; correspondence from

Ms. Farran; Sedgwick’s “juris notes”; and miscellaneous

documents. (A.R. at 1408.) For many of the same reasons that the


                               - 33 -
court finds Sedgwick’s initial denial reasonable, the court

finds that Dr. Young’s conclusion, and Sedgwick’s denial of

Jones’s appeal on December 28, 2016 reasonable. Two facts,

however, warrant additional discussion.

     First, in his November 9, 2016 appeal letter, Dr. Aiken

wrote: “Eric Jones has a medical condition which currently

impairs his ability to work in any capacity.” (A.R. at 1462.)

Second, Jones’s condition had deteriorated by the time of his

November 18, 2016 office visit, as N.P. Robertson’s notes

reflect. Dr. Young reviewed both Dr. Aiken’s appeal letter and

N.P. Robertson’s notes from Jones’s November 18, 2016 office

visit.

     Jones points to Dr. Aiken’s November 9, 2016 appeal letter

in arguing that Dr. Aiken “continued to opine several times

after October 21, 2016 that Plaintiff was disabled and unable to

work, including submitting an appeal . . . on his behalf.”

(Pl.’s Br. (Doc. 22-1) at 9.) This court does not find that Dr.

Aiken “continued to opine several times” that Jones was disabled

and unable to work as argued by Jones. In fact, it appears that

Dr. Aiken’s opinions were limited to his cover letter to Jones’s

appeal and perhaps in signing off on N.P. Robertson’s

November 18, 2016 patient notes. But when Dr. Young conducted a

peer-to-peer discussion with N.P. Robertson, she could not tell


                             - 34 -
Dr. Young whether Jones was unable to perform his job duties or

what specific impairments would cause, or would have caused at

the time, an inability to perform his job functions. In the

absence of evidence that Dr. Aiken had information over and

above that which was available through N.P. Robertson, the facts

support a conclusion that Dr. Young’s recommendation was not

inconsistent with the opinions of Jones’s own providers. (Ms.

Farran declined to opine on Jones’s disability status.)

     Even so, as Defendant argues, ERISA “do[es] not command

plan administrators to credit the opinions of treating

physicians over other evidence relevant to the claimant’s

medical condition.” Black & Decker Disability Plan v. Nord, 538

U.S. 822, 825 (2003); see also Matos v. Lorillard Tobacco Co.

Grp. Disability Ins. Plan, 391 F. Supp. 2d 392, 400 (M.D.N.C.

2005) (citing Nord, 538 U.S. at 834) (“[It is] clearly

established that no treating physician rule exists in ERISA

cases.”). The Fourth Circuit has been equally clear that a

claims administrator does not abuse its discretion when it

credits a retained, independent, reviewing physician’s

recommendation that disagrees with a beneficiary’s medical

provider. See, e.g., Booth, 201 F.3d at 345 (citing Elliott v.

Sara Lee Corp., 190 F.3d 601, 606 (4th Cir. 1999); Ellis v.

Metro. Life Ins., 126 F.3d 228, 234 (4th Cir. 1997)) (reversing


                             - 35 -
district court and finding no abuse of discretion by

administrative committee where evidence from two treating

providers conflicted with the opinions of two reviewing

physicians).

     Second, Jones argues that “Plaintiff’s condition continued

to deteriorate after the October 21, 2016 denial.” (Pl.’s Br.

(Doc. 22-1) at 9.) Pointing to the November 18, 2016 office

visit note, which indicates that Jones was extremely depressed

and had some functional impairment, Jones argues that Dr. Young

offered no support for the “blanket and generic statement” that

he believed Jones’s symptoms were caused by Sedgwick’s denial of

short-term disability benefits. (Id.) Defendant argues that Dr.

Young’s conclusion was supported by Jones’s “self-proclaimed

hatred of working at Charter.” (Def.’s Resp. in Opp’n to Pl.’s

Mot. for Summ. J. (“Def.’s Resp.”) (Doc. 26) at 11; see also

A.R. at 1500, 1506.) It is apparent from this record that Jones

was unhappy at Charter and interviewing for other jobs. (See,

e.g., A.R. at 1469, 1481, 1489.) But the court declines to

credit Defendant’s argument because there is no indication that

Dr. Young or Sedgwick took that fact into consideration in

reaching their respective recommendation or determinations.

Nevertheless, Dr. Young’s conclusion regarding Jones’s

deterioration was reasonable.


                                - 36 -
     The November 18, 2016 office visit note does not

specifically indicate an inability to perform job functions and

was not followed by an SOI clearly stating Jones’s disability,

in marked contrast to the August and September office visits,

which were followed by SOIs which in turn supported Sedgwick’s

decisions to grant the short-term disability benefits. While the

November 18, 2016 notes state that Jones was “[m]arkedly ill,

with functional impairment from symptoms[,]” (A.R. at 1431), Dr.

Young found that the note also shows Jones’s “normal thought

process and content[,]” (A.R. at 1414). In addition, Dr. Young

appears to have inferred from the fact that N.P. Robertson did

not change Jones’s medication, except for an increase to his

Klonopin dosage, that Jones’s symptoms were under control.

Further, the court finds it a fair inference that Dr. Young drew

from the content of the November 18, 2016 note, as well as the

timing of Jones’s deterioration, that Jones’s symptoms related

to the benefits denial. Dr. Young’s peer-to-peer discussion with

N.P. Robertson did not diminish Dr. Young’s suspicion in that

regard, specifically because of N.P. Robertson’s inability to

tell Dr. Young that Jones’s deterioration was unrelated to

Sedgwick’s denial.

     Taking into consideration the peer-to-peer discussion that

Dr. Young initiated, the court does not find Dr. Young’s


                             - 37 -
conclusion unreasonable. Even if contradictory to the

November 18, 2016 note (which the court does not find), the

court again notes that “it is not an abuse of discretion for a

plan fiduciary to deny benefits where conflicting medical

reports were presented.” Booth, 201 F.3d at 345 (alterations,

citations, and internal quotation marks omitted).

     That Sedgwick chose to rely on Dr. Young’s conclusion that

Jones was not disabled rather than Dr. Aiken’s opinion (voiced

only once) is not an abuse of discretion. The court finds that

Sedgwick’s denial is supported by substantial evidence.

     C.   Charter did not Abuse its Discretion

     Jones argues specifically that Charter abused its

discretion in two ways: (i) by not engaging in a reasoned and

principled review process, (Pl.’s Br. (Doc. 22-1) at 8-11), and

(ii) by failing to request that Jones attend an “Independent

Medical Examination,” (id. at 11-13). The court will consider

each in turn.

          1.    Reasoned and Principled Decision-making Process

     Jones’s fundamental argument as to the reasonableness of

Sedgwick’s decision-making process is that it was inconsistent.

(See Pl.’s Br. (Doc. 22-1) at 8-11.) That is, because Sedgwick

approved Jones’s short-term disability benefits from August 22,

2016 through October 21, 2016, and then again beginning on or


                              - 38 -
around January 10, 2017, it was unreasonable to deny them in the

interim absent evidence that Jones’s disability had ceased. (Id.

at 9.)

     The administrative record contradicts Jones’s assertion

that Sedgwick’s decision-making process was inconsistent;

rather, Sedgwick’s decision-making process was consistent – it

granted Jones’s claims when supported by an SOI satisfactorily

indicating Jones’s disability on September 6, 2016,

September 30, 2016, and March 20, 2017, and denied his claim on

November 3, 2016 when not supported by an SOI or any other

satisfactory proof of continued disability. Jones argues that

the “most glaring” of Defendant’s failures to engage in a

principled review is that Sedgwick denied Jones’s claim from

October 22, 2016 through January 5, 2017 and then granted his

claim again on March 20, 2017, effective on or around

January 10, 2017, based on the “exact same diagnoses, symptoms,

and limitations” as before. (Id. at 10.) But the March 20, 2017

grant was supported by Dr. Subedi’s SOI, and Jones ignores the

fact that, in late January and early February 2017, he

participated in a partial hospitalization program, during which

time he “would not able to fulfill the work required” of him, as

Sedgwick explicitly noted in its review. (A.R. at 625.) The

limitations on Jones’s ability to work were not, in fact, the


                             - 39 -
exact same. His condition had rapidly deteriorated, perhaps best

evidenced by the fact that his own provider, N.P. Robertson had

just cleared Jones to return to work without restriction on

January 6, 2017. Further, as Defendant suggests, (Def.’s Resp.

(Doc. 26) at 10-11), if Sedgwick’s subsequent grant of benefits

contributed to an abuse-of-discretion finding by this court,

claims administrators might be faced with the perverse decision

to deny a claim for consistency reasons and in an effort to

avoid having a grant used against them at a later time. This

court, therefore, finds that Sedgwick engaged in a reasoned and

principled decision-making process in denying continuation of

Jones’s short-term disability benefits. Nevertheless, the court

will briefly address Jones’s cited authority.

     Jones relies primarily on another district court’s

unpublished opinion, Thomas v. Alcoa Inc., for the proposition

that a claim administrator’s inconsistent eligibility

determinations indicate an abuse of discretion. (Pl.’s Br. (Doc.

22-1) at 8-11 (citing Thomas, Civil Action No. RDB-07-1670, 2008




                             - 40 -
WL 4164156, at *10 (D. Md. Sept. 5, 2008)). 14 This court does not

find Thomas persuasive.

     In Thomas, the district court found that Alcoa’s denial of

a beneficiary’s long-term disability benefits was not the result

of a deliberate and principled review process where Alcoa had

granted the benefits two years earlier. See 2008 WL 4164156, at

*9, *15. In Thomas, the district court’s conclusion depended on

several factors not present here. Most significantly, the court

found that plaintiff’s employer, Alcoa, was both the benefit

plan’s administrator and insurer, meaning that Alcoa had a

financial stake in the eligibility decision that it made. Id. at

*8. The court, therefore, applied a less-deferential modified

abuse-of-discretion standard applicable to conflicted

administrators, id. at *10, which might have caused the court to


     14Plaintiff also cites Anderson v. Reliance Standard Life
Insurance Co., Civil No. WDQ-11-1188, 2013 WL 1190782 (D. Md.
Mar. 21, 2013), in arguing that a denial without “new medical
information to justify that decision [should be treated with]
significant skepticism.” (Pl.’s Br. (Doc. 22-1) at 8 (quoting
Anderson, 2013 WL 1190782, at *9).) The district court in that
case cited two out-of-circuit and unreported cases for that
proposition, and Jones selectively quotes the court, which
limited that skepticism to the “termination of long term
disability benefits . . . .” Anderson, 2013 WL 1109782, at *9
n.26 (citations omitted). Sedgwick terminated Jones’s short-term
disability benefits. Further, the district court in Anderson
continued, as Jones acknowledges, (Pl.’s Br. (Doc. 22-1) at 8),
that “the Fourth Circuit has stated that the administrator need
not show a change in condition to justify a termination of
benefits.” Anderson, 2013 WL 1190782, at *9 & n.27 (citations
omitted). This court does not find Anderson persuasive.
                              - 41 -
find the denial unreasonable on its own, see id. at *15 (“The

administrator could only have reached this peculiar result by a

selective and incomplete review of the record – a review that

was likely distorted by Alcoa’s motivations to reduce the

expense to its bottom line.”). The court in Thomas actually

double counted the conflict of interest by applying the less-

deferential standard of review and finding that the conflict, as

an independent Booth factor in the reasonableness analysis,

weighed against a finding that the denial was reasonable. Id. at

*9. 15 Neither fact is present here.

     Further, while Alcoa retained ultimate discretionary

authority for eligibility determinations, Alcoa employed a

third-party administrator to make an initial eligibility

determination. Thomas, 2008 WL 4164156, at *9. Alcoa replaced

the third-party administrator that initially granted plaintiff’s

disability benefits and, shortly thereafter, the new third-party

administrator denied them. Id. at *10. The timing and


     15In light of the Supreme Court’s decision in Metropolitan
Life Insurance Co. v. Glenn, 554 U.S. 105 (2008), decided
shortly before Thomas, the district court’s double counting and
application of a modified abuse-of-discretion standard was
perhaps improper. See Champion v. Black & Decker (U.S.) Inc.,
550 F.3d 353, 358 (4th Cir. 2008) (citations omitted) (“[A]fter
Glenn, . . . courts are to apply simply the abuse-of-discretion
standard . . . even if the administrator operated under a
conflict of interest. . . . And any conflict of interest is
considered as one factor, among many, in determining the
reasonableness of the discretionary determination.”).
                              - 42 -
circumstances of that replacement in Alcoa’s review process

“further stoke[d] th[e] Court’s suspicion.” Id. at *9-10.

Finally, the eligibility reversal was not supported by

substantial evidence considering plaintiff’s “undeniable

deterioration” in the interim between the approval and denial.

Id. at *10-11 (noting physician statement that, “[t]he thought

that [plaintiff] could do any type of repetitive actions or even

work again in the future with all of [his] issues is absolutely

unheard of”; noting another physician’s statement that the

third-party administrator’s “distasteful report . . . has the

appearance of being contrived to circumvent or obscure the

obvious and create artificial and inappropriate barriers to the

ultimate and inescapable conclusion that [plaintiff is]

irrefutably 100% disabled”). Ultimately, the district court

found it “impossible . . . to ascertain how Alcoa reached its

eligibility decision . . . or what evidence it relied upon.” Id.

at *12.

     This court has already found that Sedgwick is not

conflicted and has sole discretion to make eligibility

determinations. Therefore, Sedgwick’s role does not weigh

against a finding of reasonableness as it did (twice) in Thomas.

In addition, Sedgwick was the third-party administrator

throughout the relevant time here. This court has also found


                             - 43 -
that Sedgwick’s decision was supported by substantial evidence,

the most relevant of which was N.P. Robertson’s notes from

October 21, 2016 indicating Jones’s improvement – not an

undeniable deterioration as in Thomas. While Jones’s condition

had worsened by November 18, 2016, Dr. Young found that Jones’s

increase in depression was related to his disability denial;

whereas, in Thomas, the beneficiary’s deterioration occurred

after a grant and before a denial. Id. at *15.

     This court also notes that Sedgwick’s appeals specialist,

Ms. Pike, specifically sought out a psychiatrist to review

Jones’s denial, evincing a principled approach by Sedgwick in

reviewing the merits of Jones’s appeal. See Gluth, 1997 WL

368625, at *5 (finding that seeking out and obtaining an opinion

from a medical professional with specific and relevant

experience “evince[d] a principled approach”).

     It is well settled “that no vested right to benefits

accrues under an employee welfare benefit plan absent a clearly

stated obligation to this effect in the plan’s policies.”

Webster v. Black & Decker (U.S.) Inc., 33 F. App’x 69, 75 (4th

Cir. 2002) (citing Gable v. Sweetheart Cup Co., Inc., 35 F.3d

851, 855 (4th Cir. 1994)). Here, the Benefits Plan provides that

“[t]he benefits under the Plan and the Component Programs [e.g.,

the STD Plan] are not vested benefits, and in no event shall any


                             - 44 -
person have any vested rights with respect thereto.” (A.R. at

2486.) Sedgwick’s denials of Jones’s short-term disability

benefits on November 3, 2016, and his appeal on December 28,

2016 were the result of a reasoned and principled decision-

making process.

          2.      Independent Medical Examination Not Required

     Jones’s other argument is that Sedgwick abused its

discretion by failing to request an independent medical

examination. (Pl.’s Br. (Doc. 22-1) at 11-13.) Jones relies

almost exclusively on another district court’s decision in Zhou

v. Metropolitan Life Insurance Co. for the proposition that,

“[w]here a claimant suffers from a disability condition

encompassing subjective complaints, an independent medical

examination is appropriate.” (Pl.’s Br. (Doc. 22-1) at 11

(quoting Zhou, 807 F. Supp. 2d 458, 471 (D. Md. 2011).) Yet,

Plaintiff concedes that neither Defendant nor Sedgwick was

obligated to request an independent medical examination. (See

Pl.’s Br. (Doc. 22-1) at 11.) 16 Nevertheless, Sedgwick upheld the




     16Nor does the law provide a per se rule requiring a claims
administrator to conduct an independent medical examination
before denying benefits, as Defendant argues. (See Def.’s Resp.
(Doc. 26) at 14 (certain citation omitted) (citing Piepenhagen
v. Old Dominion Freight Line, Inc. Emp. Benefit Plan, 640 F.
Supp. 2d 778, 792 (W.D. Va. 2009)).)
                                - 45 -
denial here based in part on a “lack of objective clinical

findings,” (A.R. at 270), and, under these circumstances, the

court’s decision in Zhou does suggest an examination is

appropriate, see 807 F. Supp. 2d at 474. A brief discussion,

therefore, is warranted.

     The court in Zhou found it “inappropriate” for the

defendant to deny the plaintiff’s long-term disability claim

“based solely on the opinions of psychiatrists who merely

reviewed Plaintiff’s file, to the exclusion of statements and

diagnoses by Plaintiff’s treating physicians, and without an

independent medical examination supporting the view of [the

claims administrator’s] psychiatrists.” Id. at 474. The court in

Zhou then cited to non-binding decisions as examples of courts

holding that an independent medical examination is appropriate

“where the claimant suffers from a disability condition

encompassing subjective complaints[,]” such as depression. Id.

(citing Smith v. Cont’l Cas. Co., 450 F.3d 253, 263-64 (6th Cir.

2006); Schwarzwaelder v. Merrill Lynch & Co., 606 F. Supp. 2d

546, 560 (W.D. Pa. 2009); Zanny v. Kellogg Co., No. 4:05-CV-74,

2006 WL 1851236, at *9 (W.D. Mich. June 30, 2006)).

     Plaintiff again overlooks that Zhou involved a conflicted

administrator, one serving as both the insurer and administrator

of the long-term disability plan at issue. Zhou, 807 F. Supp. 2d


                             - 46 -
at 470. In Thomas, which Jones also relies upon heavily in his

other argument, the court wrote that, “[w]hile independent

examinations are not required, they are common in ERISA cases,

and courts are wary of conflicted administrators who deny

benefits without utilizing them.” 2008 WL 4164156, at *11

(emphasis added) (citing Laser v. Provident Life & Accident Ins.

Co., 211 F. Supp. 2d 645, 649-50 (D. Md. 2002) (applying

modified abuse-of-discretion standard); Watson v. UnumProvident

Corp., 185 F. Supp. 2d 579, 581-82 (D. Md. 2002) (weighing

conflict and applying less deferential standard of review)). 17

Again, Sedgwick has no conflict when making its eligibility

determinations under the STD Plan.

     In addition, the eligibility determinations at issue in

Thomas and Zhou, and the cases cited therein, usually involved

the denial of long-term disability benefits, not short-term

disability benefits. See Zhou, 807 F. Supp. 2d at 473; Thomas,

2008 WL 4164156, at *1; Laser, 211 F. Supp. 2d at 647; Watson,

185 F. Supp. 2d at 581; Schwarzwaelder, 606 F. Supp. 2d at 548;


     17The district court’s review in Zanny was actually de novo
because the plan language did not grant the claims administrator
discretionary authority in making eligibility determinations.
2006 WL 1851236, at *1, *9. The district court there also found
that the administrator “regularly reviewed the client’s file
with an open intention to deny benefits despite profound and
compelling evidence of serious and prolonged mental illness.”
Id. at *9. Sedgwick acted with no such intention here.

                              - 47 -
Zanny, 2006 WL 1851236, at *1. 18 A plan administrator’s decision

to order an independent medical examination in the context of a

claim for long-term disability benefits involves different cost-

analyses and standard-of-care considerations than those involved

in a claim for short-term disability benefits.

     Here, unlike in Zhou, Jones’s own medical records failed to

establish his disability, and Dr. Young’s peer-to-peer

discussion with N.P. Robertson confirmed Dr. Young’s

recommendation. Sedgwick fully and fairly considered the medical

opinions and diagnoses of Jones’s treating physicians. There was

not satisfactory information available to support incapacity at

the time of Sedgwick’s November 3, 2016 denial or during the

appeal process. Dr. Young made the effort to discuss Jones’s

treatment with his providers. Any inference of continued

impairment that could have been gleaned from the November 18,

2016 medical records had to be discounted after Dr. Young’s

peer-to-peer discussion with N.P. Robertson. Sedgwick exercised

its discretion in not requesting an independent medical


     18The Sixth Circuit’s decision in Smith involved a denial
of short-term disability benefits. 450 F.3d at 254. The Sixth
Circuit remanded the case for a full and fair review of the
disability claim where an administrator’s peer-review doctor
never consulted with the insured’s primary provider, never fully
reviewed the insured’s job description, and the court was unable
to determine whether the administrator artificially altered
medical records for review. Id. at 261-64. Similar facts are not
present here.
                              - 48 -
evaluation in addition to Dr. Young’s review – and that decision

was reasonable. Sedgwick used a deliberate, principled, and

reasoned decision-making process in denying Jones’s request for

continued short-term disability benefits. It was a decision

supported by substantial evidence, and it was a decision the STD

Plan allowed Sedgwick to make in its sole discretion.

IV.   CONCLUSION

      For the reasons stated herein, IT IS THEREFORE ORDERED that

Plaintiff’s Motion for Judgment, (Doc. 22), is DENIED, that

Defendant’s Motion for Summary Judgment, (Doc. 23), is GRANTED,

and that this case is DISMISSED.

      A judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

      This the 28th day of March, 2019.



                            ____________________________________
                                United States District Judge




                              - 49 -
